


Exhibit 10.5


THIRD AMENDMENT TO OFFICE/RETAIL LEASE
This THIRD AMENDMENT TO OFFICE/RETAIL LEASE (this "Third Amendment") is dated
for reference purposes as of April 14, 2010, by and between HINES VAF UB PLAZA,
L.P., a Delaware limited partnership ("Landlord"), and UNION BANK, N.A., a
national association, formerly known as Union Bank of California, N.A.
("Tenant").
R E C I T A L S :
A.    Landlord and Tenant entered into that certain Office/Retail Lease dated as
of October 8, 2008 (the "Original Lease"), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord that certain space as more particularly
described in the Lease (the "Original Premises") in that certain building
located at 445 South Figueroa Street, Los Angeles, California 90071 (the
"Building").
B.    Landlord and Tenant entered into that certain First Amendment to
Office/Retail Lease dated as of November 17, 2008 (the "First Amendment"),
pursuant to which the parties (i) expanded the Original Premises to include the
28th Floor Expansion Space, and (ii) otherwise modified the terms of the
Original Lease, all as more particularly described in the First Amendment.
C.    Landlord and Tenant entered into that certain Second Amendment to
Office/Retail Lease dated as of July 10, 2009 (the "Second Amendment"), pursuant
to which the parties (i) expanded the Original Premises and the 28th Floor
Expansion Space to include the Second Amendment Expansion Space, and (ii)
otherwise modified the terms of the Original Lease and the First Amendment, all
as more particularly described in the Second Amendment.
D.    The Original Lease, First Amendment and Second Amendment are collectively
referred to herein as the "Lease". The Original Premises, 28th Floor Expansion
Space and Second Amendment Expansion Space are sometimes collectively referred
to herein as the "Existing Premises".
E.    The parties now desire to amend the Lease to: (i) confirm the 20th Floor
Space Commencement Date; (ii) confirm the Second Amendment Expansion Space
Commencement Date; (iii) confirm the 28th Floor Expansion Space Commencement
Date and modify the terms of the Lease with respect to the 28th Floor Expansion
Space; (iv) confirm the manner in which the Tenant Improvement Allowance (as
defined in Section 2.1 of the Tenant Work Letter attached to the Original Lease)
may be commingled and is to be computed; and (v) otherwise modify the Lease, all
upon the terms and conditions hereinafter provided.

820105.18/LA
I84321-00047/4-14-10/nng/dbs
-1-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Capitalized Terms.     Except as otherwise expressly provided herein to
the contrary, all capitalized terms used in this Third Amendment shall have the
same meaning given such terms in the Lease.
2.    Confirmation of 20th Floor Commencement Date.    The parties hereby agree
and confirm that the 20th Floor Commencement Date occurred on November 1, 2009.
3.    Confirmation of Second Amendment Expansion Space Commencement Date.    The
parties hereby agree and confirm that the Second Amendment Expansion Space
Commencement Date occurred on August 17, 2009.
4.    28th Floor Expansion Space.
4.1.    28th Floor Expansion Space Commencement Date. The parties hereby
acknowledge that Tenant leased a majority of the rentable area of the 28th Floor
Expansion Space (the "Short Term 28th Floor Expansion Space") on a temporary
basis prior to the CD Date therefor pursuant to the following (collectively, the
"Short Term Leases"): (i) that certain Short Term Office Lease dated as of
August 20, 2008 between Landlord and Tenant, as amended by that certain First
Amendment to Short Term Office Lease dated as of March 23, 2009 between Landlord
and Tenant; and (ii) that certain Short Term Office Lease dated as of November
6, 2008 between Landlord and Tenant, as amended by that certain First Amendment
to Short Term Office Lease dated as of December 1, 2008 between Landlord and
Tenant, and that certain Second Amendment to Short Term Office Lease made
effective as of February 9, 2009 between Landlord and Tenant. In addition, the
parties hereby acknowledge that (A) Landlord delivered to Tenant possession of
the portion of the 28th Floor Expansion Space which (1) was other than the Short
Term 28th Floor Expansion Space, (2) is commonly known as Suite 2875 and (3)
contains approximately 3,800 rentable square feet of space (the "Remaining 28th
Floor Expansion Space") on August 1, 2009, (B) the Short Term Leases expired on
July 31,2009 and effective as of August 1, 2009, Tenant leased the entire 28th
Floor Expansion Space from Landlord on a longer term basis pursuant to the
Lease, as hereby amended, and (C) notwithstanding anything to the contrary
contained in the Lease, as hereby amended (including, without limitation, the
provisions of Section 2 of the First Amendment), the 28th Floor Expansion Space
Commencement Date occurred on August 1, 2009 without regard to any Construction
Period. Accordingly: (a) Tenant has been paying and shall continue to pay Base
Rent to Landlord for the 28th Floor Expansion Space pursuant to Section 3 of the
First Amendment effective as of the 28th Floor Expansion Space Commencement Date
(i.e., August 1, 2009); (b) the Annual Direct Expense Allowance for the 28th
Floor Expansion Space has been and shall continue to be, during the period from
August 1, 2009 through the end of the Initial Period, the amount of Direct
Expenses for the calendar year 2009 calculated in accordance with Section 4.2 of
the Original Lease; (c) Tenant shall not be entitled to any Construction Period
for the 28th Floor Expansion

820105.18/LA
I84321-00047/4-14-10/nng/dbs
-2-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




Space; (d) Landlord was not obligated to perform the Code Compliance Work
described in Section 1.3 of the Tenant Work Letter attached to the Original
Lease with respect to the 28th Floor Expansion Space, if any, prior to the 28th
Floor Expansion Space Commencement Date, and notwithstanding that such Code
Compliance Work has not been performed, (x) the Delivery Date for the 28th Floor
Expansion Space is deemed to have occurred as of August 1, 2009, (y) Landlord is
deemed to have satisfied the Delivery Condition for the 28th Floor Expansion
Space and all other obligations with respect to the delivery of the 28th Floor
Expansion Space as of August 1, 2009, and (z) Tenant accepted the 28th Floor
Expansion Space in its "AS-IS" condition as of August 1, 2009; and (e) the
failure by Landlord to perform such Code Compliance Work as of the date Landlord
delivered the 28th Floor Expansion Space to Tenant (and any subsequent
performance of such Code Compliance Work pursuant to Section 4.3 below, if
applicable) shall not (I) be deemed to be a Landlord Delay, (II) require
Landlord to pay to Tenant any increased out-of-pocket costs resulting therefrom,
or (III) otherwise subject Landlord to the obligations set forth in Section
2.3.1 of the Tenant Work Letter attached to the Original Lease.
4.2.    28th Floor Expansion Space Tenant Improvement Allowance. The parties
hereby acknowledge that; (i) pursuant to Section 4 of the First Amendment,
Tenant shall receive a Tenant Improvement Allowance for the 28th Floor Expansion
Space (the "28th Floor Expansion Space TI Allowance") in an amount up to, but
not exceeding, Fifty-Two and 50/100 Dollars ($52.50) per rentable square foot of
the 28th Floor Expansion Space; (ii) pursuant to Section 2.2 of the Tenant Work
Letter attached to the Original Lease, as a condition to Landlord's obligation
to disburse any portion of the Tenant Improvement Allowance allocable to any
particular Full TI Floor (including, without limitation, for commingling as
described in Section 2.1 of the Tenant Work Letter attached to the Original
Lease for use by Tenant for any Tenant Improvement Allowance Items for any other
portions of the Premises, the 20th Floor Space and/or the 28th Floor Expansion
Space, and/or as a Base Rent credit pursuant to Section 2.4.2 of the Tenant Work
Letter attached to the Original Lease), Tenant must (at a minimum) have improved
such particular Full TI Floor to a condition that would make such particular
Full TI Floor suitable for occupancy for general office purposes (the "Occupancy
Condition") and may not just improve a portion of such floor (i.e., Tenant must
install floor covering, ceiling system with lighting, electricity, sprinkler
heads and HVAC distribution throughout such entire Full TI Floor [collectively,
the "Requirements"]); provided, however, that the parties hereby acknowledge and
agree that (A) as of the date of this Third Amendment, a multi-tenant type
corridor currently exists in the 28th Floor Expansion Space, and (B)
notwithstanding the existence of a multi-tenant type corridor in the 28th Floor
Expansion Space during the Lease Term, the 28th Floor Expansion Space shall
nonetheless be deemed to be in the Occupancy Condition so long as Tenant has
complied with the Requirements and the 28th Floor Expansion Space is otherwise
suitable for occupancy for general office purposes; and (iii) the tenant that
occupied the 28th Floor Expansion Space prior to Tenant's occupancy thereof
performed certain improvements therein which caused the 28th Floor Expansion
Space to be in the Occupancy Condition, and as a result, the 28th Floor
Expansion Space was delivered to Tenant already in the Occupancy Condition
without the need for further improvements by or on behalf of Tenant.
Notwithstanding anything to the contrary contained in the Tenant Work Letter
attached to the Lease, Tenant hereby acknowledges and agrees that so long as the
28th Floor Expansion Space is in the Occupancy Condition prior to disbursement
of the applicable portion of the 28th Floor Expansion Space Tl Allowance, (A) a
portion of the 28th Floor Expansion

820105.18/LA
I84321-00047/4-14-10/nng/dbs
-3-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




Space TI Allowance in an aggregate amount up to, but not exceeding, $500,000.00
may, subject to the other limitations in the Tenant Work Letter attached to the
Original Lease, be commingled for use by Tenant for any Tenant Improvement
Allowance Items for any other portions of the Premises, and (B) the remaining
portion of the 28th Floor Expansion Space TI Allowance in excess of $500,000.00
shall be used solely and exclusively for the Tenant Improvement Allowance Items
applicable to the New Tenant Improvements constructed in the 28th Floor
Expansion Space (without the right to commingle).
4.3.    Post-DeliverY Performance of Code Compliance Work for the 28th Floor
Expansion Space.    Notwithstanding anything in Section 4.1 above to the
contrary, Landlord shall be obligated to perform the Code Compliance Work for
the 28th Floor Expansion Space (if any) if, and only if, Tenant delivers written
notice (the "28th Floor Expansion Space Code Compliance Work Notice") to
Landlord on or prior to September 30, 2010 (the "28th Floor Expansion Space Code
Compliance Work Notice Outside Date") which (i) identifies in reasonable detail
such Code Compliance Work to be performed by Landlord pursuant to Section 1.3 of
the Tenant Work Letter attached to the Original Lease (except that such Code
Compliance Work shall not include any work required to be performed to any of
the multi-tenant corridors, common areas or other multi-tenant aspects of the
28th floor of the Building as a result of the 28th floor being a multi-tenant
floor), and (ii) requests that Landlord perform such Code Compliance Work. Time
is of the essence for the delivery of the 28th Floor Expansion Space Code
Compliance Work Notice under this Section 4.3; accordingly, if Tenant fails to
timely deliver the 28th Floor Expansion Space Code Compliance Work Notice on or
prior to the 28th Floor Expansion Space Code Compliance Work Notice Outside
Date, Tenant's right to require Landlord to perform the Code Compliance Work
with respect to the 28th Floor Expansion Space shall expire and be of no further
force or effect. If Tenant timely delivers to Landlord the 28th Floor Expansion
Space Code Compliance Work Notice, Landlord shall thereafter perform the Code
Compliance Work, if any, for the 28th Floor Expansion Space pursuant to a
schedule mutually approved by Landlord and Tenant during Tenant's occupancy of
the 28th Floor Expansion Space under the Lease, as hereby amended, and Tenant
agrees that: (A) Tenant shall cooperate with Landlord's performance of such Code
Compliance Work during such occupancy so that Landlord may perform such Code
Compliance Work without interference from Tenant; (B) Landlord shall be
permitted to cause such Code Compliance Work to be performed during normal
business hours as reasonably necessary to complete the same in a timely manner,
without any obligation to pay overtime or other premiums; (C) Tenant shall
accept any and all inconveniences associated with the performance of such Code
Compliance Work which may occur during such occupancy, including without
limitation, dust, noise, etc; (D) the performance of such Code Compliance Work
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of any Rent payable pursuant to the Lease, as hereby amended;
(E) Landlord shall have no responsibility or for any reason be liable to Tenant
for any direct or indirect injury to or interference with Tenant's business
arising from the performance of such Code Compliance Work; and (F) Tenant shall
not be entitled to any compensation or damages from Landlord for loss of the use
of the whole or any part of the 28th Floor Expansion Space or of Tenant's
personal property or improvements therein resulting from the performance of such
Code Compliance Work, or for any inconvenience or annoyance occasioned thereby,
except for any injury to persons or damage to property (but not loss of business
or other consequential damages) to the extent caused by Landlord's gross
negligence or willful misconduct and not insured or required to be insured by
Tenant under the Lease, as hereby amended.

820105.18/LA
I84321-00047/4-14-10/nng/dbs
-4-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




5.    Commingling and Computation of Tenant Improvement Allowance.
5.1.    Commingling of Full Floor Tenant Improvement Allowance and Remaining
Floors Tenant Improvement Allowance. Notwithstanding the designation of space as
a Full TI Floor or a Remaining Floor as provided in the Tenant Work Letter
attached to the Original Lease (it being understood that Floors 8, 10, 12, 13,
15, 16, 17, 21 and 24 of the Initial Premises, the Vault Space and the Retail
Space are included in the definition of "Remaining Floors"), the Full Floor
Tenant Improvement Allowance and the Remaining Floor Tenant Improvement
Allowance may be used for the Tenant Improvement Allowance Items with respect to
any or all of such spaces and such amounts may be commingled subject, however,
to the conditions and limitations in Section 4.2 above and Sections 2.2.1.8,
2.2.1.9 and 2.2.2 of the Tenant Work Letter attached to the Original Lease.
5.2.    Computation of Tenant Improvement Allowance per Rentable Square Foot.
For purposes of computing the Tenant Improvement Allowance, the rentable square
feet of (i) the applicable portion of the initial Premises and the 20th Floor
Space shall be deemed to be the stipulated 1996 BOMA figures therefor as set
forth in Section 1.2 of the Original Lease, (ii) the 28th Floor Expansion Space
shall be deemed to be the stipulated 1996 BOMA figure therefor as set forth in
Section 1.6.1 of the Original Lease, and (iii) any First Offer Space, Second
Expansion Space or any other expansion space which hereafter becomes part of the
Premises shall be calculated pursuant to 1996 BOMA.
6.    Broker. Landlord and Tenant each hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Third Amendment other than Hines
Interests Limited Partnership (the "Broker"), and that it knows of no other real
estate broker or agent who is entitled to a commission in connection with this
Third Amendment. Landlord and Tenant shall indemnify, defend and hold the other
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorney's fees) with respect to any leasing commission, compensation or fees
claimed by any broker or agent in connection with this Third Amendment or its
negotiation by reason of any act of Landlord or Tenant other than the Broker.
7.    No Further Modification. Except as set forth in this Third Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

820105.18/LA
I84321-00047/4-14-10/nng/dbs
-5-
UNION BANK PLAZA
[Union Bank of California]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.
LANDLORD:
HINES VAF UB PLAZA, L.P.,
a Delaware limited partnership
By:
Hines VAF UB Plaza GP LLC,

its general partner
By:
Hines VAF UB Plaza Mezz, L.P.,

its sole member
By:
Hines VAF UB Plaza GP2 LLC,

its general partner
By:
Hines U.S. Office Value Added Fund, L.P.,

its sole member
By:
Hines U.S. Office Value Added Fund, LLC,

its general partner
By:
Hines Interests Limited Partnership,

its managing member
By:
Hines Holdings, Inc.

its general partner
By:
/s/ James C. Buie, Jr.

Name:
James C. Buie, Jr.

Title:
Executive Vice President



TENANT:
UNION BANK, N.A.,
a national association
By:
__________________________

Name: ____________________
Title: _____________________
By:
/s/ Kenneth Holdway

Name: Kenneth Holdway
Title: Senior Vice President



820105.18/LA
I84321-00047/4-14-10/nng/dbs
-6-
UNION BANK PLAZA
[Union Bank of California]